9 N.Y.3d 887 (2007)
OLEG RIVKIN, Appellant,
v.
CENTURY 21 TERAN REALTY LLC et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Decided September 4, 2007.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
*888 Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.